On Motion for Rehearing.
The record shows that after all the evidence was introduced and the verdict of the jury was returned into the court, the plaintiff, Eddie Poehls, presented a motion to the court praying as follows: “That judgment be entered herein in favor of this plaintiff for the pair of mules in controversy, and for his writ of possession, and that in the event
The only judgment rendered by the court was for the two mules in controversy or for their value in the event they could not be produced, as requested by the plaintiff.
Defendant, Eritz Heine, appealed from such, judgment and none other. It is therefore apparent that the only question presented to us on this appeal is: Should the judgment be reversed for the reasons presented by appellant and sustained by this court, to wit, the admission by the trial court of hearsay testimony as to the ownership of the mules in question?
The question as to whether or not Eritz Heine had for a valuable consideration promised to pay the note executed and delivered by T. W. Heine to Eddie Poehls is not presented by the appeal taken by appellant.
The lengthy motion of appellee for rehearing, insisting that he should have judgment against appellant upon the note mentioned, is clearly not involved in the appeal taken from the judgment rendered by the trial eourt at appellee’s request.
The motion is refused.